United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 13, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50195
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

WILLIAM DEFOREST GLOVER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-02-CV-590-JN and
                        A-00-CR-290-ALL-JN
                       --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     This court granted William DeForest Glover, federal prisoner

# 15132-180, a certificate of appealability (“COA”) to appeal the

denial of his 28 U.S.C. § 2255 motion, wherein he challenged his

92-month sentence for being a felon in possession of a firearm.

See United States v. Glover, No. 03-50195 (5th Cir. Jul. 9, 2003)

(unpublished).    The COA specified the issue on appeal as whether



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50195
                                 -2-

Glover’s counsel objected to the application of U.S.S.G.

§ 2K2.1(b)(4) in a manner that rendered his assistance

ineffective.   Id. at 3.   As it appeared that the district court

did not address the merits of this issue below, the parties

were also directed to address whether the record is sufficiently

developed for appellate review.     Id.

     The Government concedes that the record is not sufficiently

developed for review by this court.       Accordingly, the Government

now moves to remand this matter to the district court to allow

for the development of a complete record.

     The Government’s motion is well-taken.      Accordingly, the

judgment of the district court is vacated and the matter is

remanded for further proceedings.

     MOTION TO REMAND GRANTED; JUDGMENT VACATED; MOTION FOR

EXTENSION OF TIME TO FILE BRIEF DENIED AS MOOT.